DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 12 April, 2021.
Claims 1, 15 and 18 have been amended.
Claims 1 - 20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang: (US PGPUB 2020/0019823 A1) in view of Abedin et al.: (US PGPUB 2019/0026278 A1) in view of Krishnan et al.: (US PGPUB 2005/0010445 A1).
CLAIMS 1 and 15
Wang discloses a system and method for applying machine learning to medical image analysis 
receive, via a receiver, a first set of medical scans for review; perform a first training step to train a computer vision model by utilizing image data of the first set of medical scans as input labels and by utilizing the first set of annotation data as output labels; (Wang 0007, 0008, 0039, 0044);
receive, via the receiver, a second set of medical scans for review; generate a second set of annotation data by performing an inference function on image data of the second set of medical scans, wherein the inference function utilizes the computer vision model, and wherein each of the second set of annotation data is generated as output of performing the inference function on a corresponding one of the second set of medical scans; (Wang 0010, 0011, 0014, 0039, 0041, 0044, 0045);
receive a set of additional annotation data; perform a second training step to generate an updated computer vision model by utilizing the set of additional annotation data to update the computer vision model; (Wang 0014, 0029, 0030);
receive, via the receiver, a third set of medical scans for review; generate a third set of annotation data by performing an updated inference function on image data of the third set of medical scans, wherein the updated inference function utilizes the updated computer vision model, and wherein each of the third set of annotation data is generated as output of performing the updated inference function on a corresponding one of the third set of medical scans; (Wang 0011, 0014, 0029 – 0033, 0039, 0041, 0045, 0049).
Wang teaches a medical image analysis system that includes generating an analysis result (i.e. annotation data) using an artificial intelligence model applied to medical images. In an 
With respect to the following limitations:
transmit, via a transmitter, different ones of the first set of medical scans to respective ones of a set of client devices associated with a set of users, wherein the set of client devices includes a plurality of client devices, and wherein each of the first set of medical scans is displayed to a corresponding one of the set of users via an interactive interface displayed by a display device associated with a corresponding one of the set of client devices; (Abedin 0011, 0021, 0023, 0025, 0027
receive different ones of a first set of annotation data from respective ones of the set of client devices, wherein each of the first set of annotation data is generated by a corresponding one of the set of client devices in response to a prompt via the interactive interface displayed by the display device to provide annotation data for one of the first set of medical scans displayed by the corresponding one of the set of client devices; (Abedin 0011, 0025, 0036, 0047).
Wang teaches receiving a first set of medical scans – i.e. reference images – and training a model using the images. Such reference images inherently include an image and a label that classifies the image. Nonetheless, Wang does not expressly disclose the process for receiving annotation data from users in order to train the model: i.e. transmit and display different images to respective users for annotation in response to a prompt. Abedin discloses a system and method for annotating image datasets for the purpose of training and testing image analytics algorithms (0011). Collection of images are assigned to registered experts for annotation, and the images are transmitted and displayed in a web-based user interface to the users using known browser techniques. The users assign labels (i.e. annotations) to the images using a label selection pane in response to a prompt including label for a medical finding (i.e. stenosis) (0025). The annotations in the collections serve as ground truth for training and testing on image analytics algorithms. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical image analysis system of Wang so as to have included the recited annotation process, in accordance with the teaching of Abedin, in order to provide labeled datasets for training decision support systems while easing the labeling burden on experts.
With respect to the following limitations:
transmit, via the transmitter, different ones of the second set of medical scans and corresponding ones of the second set of annotation data to respective ones of the set of client devices, wherein each of the second set of medical scans is displayed to one of the set of users in conjunction with a corresponding one of the second set of annotation data via the interactive interface;
receive different ones of a set of additional annotation data from respective ones of the set of client devices, wherein each of the set of additional annotation data is generated by a corresponding one of the set of client devices in response to a prompt via the interactive interface displayed by the display device to provide additional annotations to the corresponding one of the second set of annotation data displayed in conjunction with a corresponding one of the second set of medical scans by the corresponding one of the set of client devices;
transmit, via the transmitter, different ones of the third set of medical scans and corresponding ones of the third set of annotation data to the set of client devices, wherein each of the third set of medical scans is displayed to a corresponding one of the set of users in conjunction with a corresponding one of the third set of annotation data via the interactive interface; (Krishnan 0011 – 0013, 0044, 0045, 0051).
Wang teaches an artificial intelligence model for analyzing medical images that includes receiving correction data – i.e. additional annotation data inputted by users – used to continuously correct and optimize the model. Abedin discloses receiving the additional annotation data from a plurality of users that is used to train a medical image classifier. Nonetheless, Wang/Abedin does not expressly disclose transmitting and displaying scans and their corresponding (model generated) annotations for review and to receive additional annotations by a user. Krishnan discloses a machine learning classifier for medical images that includes determining CAD results based on processing patient image data using a CAD process to detect abnormalities in the image. The image and the CAD results are displayed to a user. The user reviews the image and the (model generated) annotations and receives additional annotations from the user. The user annotated image datasets are used as additional training data 
With respect to the following:
at least one processor; and a memory that stores operational instructions that, when executed by the at least one processor; (Wang 0005).
Wang discloses a server storing a deep learning module and an electronic device.

CLAIMS 2 and 16
The combination of Wang/Abedin/Krishnan discloses the limitations above relative to Claims 1 and 15. Additionally, Wang discloses the following limitations:
wherein the set of additional annotation data includes a set of corrected annotation data, wherein the second training step utilizes image data of the second set of medical scans as input labels and utilizes the set of corrected annotation data as output labels; (Wang 0045) – disclosing receiving correction from the user to correct the output of the trained model.
Additionally, Abedin discloses the following limitation:
wherein each of the set of corrected annotation data is generated by one of the set of client devices in response to a prompt via the interactive interface displayed by the display device to provide corrections to the corresponding one of the second set of annotation data displayed in conjunction with one of the second set of medical scans; 
Abedin discloses a system and method for annotating image datasets for the purpose of training and testing image analytics algorithms (0011). Collection of images are assigned to registered experts for annotation, transmitted and displayed to the users using known browser techniques. The users assign labels to the images using a label selection pane in response to a prompt (0025). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical image analysis system of Wang so as to have included the recited annotation process, including for any number of training iterations found in Wang, in accordance with the teaching of Abedin, in order to provide labeled datasets for training decision support systems while easing the labeling burden on experts.
Claims 3, 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang: (US PGPUB 2020/0019823 A1) in view of Abedin et al.: (US PGPUB 2019/0026278 A1) in view of Krishnan et al.: (US PGPUB 2005/0010445 A1) and in view of Official Notice.
CLAIMS 3, 4 and 17
The combination of Wang/Abedin/Krishnan discloses the limitations above relative to Claims 1 and 15. The above claims recite training a model using global binary abnormality labels input by a user – i.e. the presence or absence of an abnormality - and further annotating the results generated by the trained model to include abnormality characterization data and using the abnormality characterization data to further train the model. The specification does not provide a description of what abnormality characterization data includes; therefore, Examiner attributes its ordinary meaning to the term. For example an abnormality in a medical image may be .
Claims 5, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang: (US PGPUB 2020/0019823 A1) in view of Abedin et al.: (US PGPUB 2019/0026278 A1) in view of Krishnan et al.: (US PGPUB 2005/0010445 A1) and in view of Morita et al.: (US PGPUB 2004/0100476 A1).
CLAIMS 5, 6 and 18
The combination of Wang/Abedin/Krishnan discloses the limitations above relative to Claims 1 and 15. With respect to the following limitations:
wherein the second set of annotation data includes region of interest data generated as output of the inference function, and  wherein the region of interest data of one of the second set of annotation data is utilized to indicate a location of an abnormality indicated in the one of the second set of annotation data in the display of a corresponding one of the second set of medical scans via the interactive interface; wherein the interactive interface displays segmentation data outlining the abnormality overlaying the image data of the corresponding one of the second set of medical scans; (Morita 0003 – 
Morita discloses a system and method for displaying results from a trained CAD algorithm that includes identifying, highlighting and displaying on a graphical interface, a region of interest or structure found in medical images. The region of interest is segmented to separate the region of interest from the background as delineated by an edge or boundary and may be overlaid with geometric or colored markers at the site of the identified structure. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical image analysis system of Wang so as to have included identifying regions of interest with segmentation data, in accordance with the teaching of Morita, in order focus the attention of the reviewer.
Claims 7 – 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang: (US PGPUB 2020/0019823 A1) in view of Abedin et al.: (US PGPUB 2019/0026278 A1) in view of Krishnan et al.: (US PGPUB 2005/0010445 A1) and in view of Garera et al.: (US PGPUB 2014/0314311 A1).
CLAIMS 7 – 9, 11, 19 and 20
The combination of Wang/Abedin/Krishnan discloses the limitations above relative to Claims 1 and 15. With respect to the following limitations:
generate inference trend data by automatically evaluating the third set of annotation data to identify at least one trend; and perform a third training step to generate a second updated computer vision model based on the inference trend data; (Garera 0038, 0039, 0042 – 0044, 0048 – 0053);
wherein each of the third set of annotation data includes a confusion matrix indicating a plurality of probability values for a plurality of labels, and wherein generating the inference trend data includes identifying at least one weak label of the plurality of labels based on determining corresponding probability values in confusion matrices of the third set of annotation data compare unfavorably to a confidence threshold; (Garera 0039, 0040, 0050, 0051);
determine additional training data criteria corresponding to the at least one weak label; (Garera 0048 – 0050); transmit, via the transmitter, a request for additional training data that indicates the additional training data criteria; and receive, via the receiver, a fourth set of [training data] in response to the request for additional training data; wherein performing the third training step includes utilizing the fourth set of [training data] as input labels and further includes utilizing a fourth set of annotation data for the fourth set of medical scans as output labels; (Garera 0042, 0043);
wherein the third set of medical scans correspond to a plurality of scan types, wherein generating the inference trend data further includes grouping the third set of medical scans by the plurality of scan types into a plurality of groupings and separately evaluating the third set of annotation data for each of the plurality of groupings, wherein the at least one weak label is identified for one of the plurality of groupings, and wherein the additional training data criteria indicates one of the plurality of scan types corresponding to the one of the plurality of groupings; (Garera 0045).
Garera discloses a system and method for classifying records that includes generating confidence scores (i.e. an inference trend) for results obtained from a trained classifier using machine learning techniques. Results that are below a threshold are identified as low confidence results. Additional training data is determined and requested for the low confidence results, which is used in an iterative training process to update the algorithm. Therefore, it would have 
CLAIMS 10 and 12
The combination of Wang/Abedin/Krishnan/Garera discloses the limitations above relative to Claim 9. Additionally, Wang discloses the following limitations:
wherein the additional training data criteria indicates at least one type of abnormality; (Wang 0040);
transmit, via the transmitter, the fourth set of medical scans to the set of client devices, wherein each of the fourth set of medical scans is displayed to one of the set of users via the interactive interface displayed by a display device associated with a corresponding one of the set of client devices; and receive the fourth set of annotation data from the set of client devices, wherein each of the fourth set of annotation data is generated by one of the set of client devices in response to a prompt via the interactive interface displayed by the display device to provide annotation data for one of the fourth set of medical scans displayed by the one of the set of client devices; (Wang 0042).
Wang discloses training data that is related to an abnormality as well at repetitive training steps.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang: (US PGPUB 2020/0019823 A1) in view of Abedin et al.: (US PGPUB 2019/0026278 A1) in view of Krishnan et al.: (US PGPUB 2005/0010445 A1) in view of Garera et al.: (US PGPUB 2014/0314311 A1) and in view of Gital et al.: (US PGPUB 2009/0171991 A1).
CLAIM 13
The combination of Wang/Abedin/Krishnan/Garera discloses the limitations above relative to Claim 7. Additionally, Garera discloses the following limitations:
wherein each of the third set of annotation data includes a confusion matrix indicating a plurality of probability values for a plurality of labels, (Garera 0039, 0040). 
Garera discloses assigning a confidence score (i.e. probability) that the result is correct. With respect to the following:
determine a plurality of desired label dependency rules, wherein each of the plurality of desired label dependency rules indicates at least two of the plurality of labels and wherein each of the plurality of desired label dependency rules further indicates a desired relationship between a corresponding at least two of the plurality of probability values for the at least two of the plurality of labels, wherein generating the inference trend data includes determining probability values in confusion matrices of the third set of annotation data compare unfavorably to at least one of the plurality of desired label dependency rules; (Gital 0035 – 0038).
The claim requires dependency rules that define a relationship between two labels. A weak label is identified when it does not meet the rule. Gital discloses a data verification system that includes dependency rules that defines the relationship between two fields in a database. The rules may also be used to identify incorrect values. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical image analysis system of Wang so as to have included dependency rules that define relationships between two terms, in accordance with the teaching of Gital, in order improve database efficiency.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang: (US PGPUB 2020/0019823 A1) in view of Abedin et al.: (US PGPUB 2019/0026278 A1) in view of Krishnan et al.: (US PGPUB 2005/0010445 A1) in view of Garera et al.: (US PGPUB 2014/0314311 A1) and in view of Gital et al.: (US PGPUB 2009/0171991 A1) and in view of Official Notice.
CLAIM 13
The combination of Wang/Abedin/Krishnan/Garera/Gital discloses the limitations above relative to Claim 13. With respect to the following limitations:
wherein the plurality of labels includes a global abnormality label, wherein one of the plurality of probability values for the global abnormality label indicates a probability that any abnormality is present;
wherein the plurality of labels further includes a set of abnormality classification labels, wherein each one of a set of the plurality of probability values for the set of abnormality classification labels indicates a probability that an abnormality of a classification indicated by a corresponding one of the set of abnormality classification labels is present.
The above claims recite training a model using global binary abnormality labels input by a user – i.e. the presence or absence of an abnormality - and further annotating the results generated by the trained model to include abnormality characterization data and using the abnormality characterization data to further train the model. The specification does not provide a description of what abnormality characterization data includes; therefore, Examiner attributes its ordinary meaning to the term. For example an abnormality in a medical image may be characterized by a measurement of its size, texture, disease severity or stage, whether 
With respect to the following:
wherein a first one of the set of the plurality of desired label dependency rules indicates that if at least one of the set of the plurality of probability values for the set of abnormality classification labels exceeds a detection probability threshold, then the one of the plurality of probability values for the global abnormality label should also exceed the detection probability threshold;
wherein a second one of set of the plurality of desired label dependency rules indicates that if the one of the plurality of probability values for the global abnormality label exceeds the detection probability threshold, then at least one of the set of the plurality of probability values for the set of abnormality classification labels should also exceed the detection probability threshold;
wherein a third one of the set of the plurality of desired label dependency rules indicates that if none of the set of the plurality of probability values for the set of abnormality classification labels exceed the detection probability threshold, then the one of the plurality of probability values for the global abnormality label should not exceed the detection probability threshold; and
wherein a fourth one of the set of the plurality of desired label dependency rules indicates that if the one of the plurality of probability values for the global abnormality label does not exceed the detection probability threshold, then none of the set of the plurality of probability values for the set of abnormality classification labels should exceed the detection probability threshold.
The claims recite a combination of conditions defined by dependency rules related to global and abnormality classification labels that are obvious to one of ordinary skill in the art. For example, the global and classification labels appear to be organized in a hierarchical arrangement. So if a classification label is true then the associated global label must also be true. Similarly, if a global label is true, at least one classification label must also be true. In the converse, if a global label is false, then no classification labels related to the global label can be true; and if no classification label is true, then at least one global label must be false. These are intuitive conditions, and Examiner takes Official Notice that they are obvious to one of ordinary skill. It would then be obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical image analysis system of Wang so as to have included the recited dependency rules, in accordance with the Official Notice, in order to any possible combination of rules.
Response to Arguments
The U.S.C. 101 Rejection
Applicant’s arguments with respect to the U.S.C. 101 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. The claims recite an abstract method of McRO, the specific operations and inputs employed by the recited machine learning process in generating an effective image processing model impose meaningful limits to the claims beyond any judicial exception. When the claims are considered as a whole, including the series of orchestrated steps requiring specific interoperation of hardware and specially configured computing modules that generate effective image processing models, the alleged ineligible subject matter is integrated into a practical application. (Ex Parte Donovan PTAB 2017-005993).
The U.S.C. 103 Rejection
Applicant asserts that Wang fails to teach transmitting different image to respective devices. The Office recognizes that Wang does not disclose transmitting and displaying scans, and relies on Abedin to teach displaying images and annotations to a user (0036). Nonetheless, Examiner agrees that Wang. Abedin does not expressly disclose displaying an image and annotations made by a CAD process to a user, so that the user can make additional annotations. However, on further review and consideration, a new ground of rejection in view of Krishnan is made herein. Krishnan expressly teaches a system and method that uses routine use of the system to optimize the CAD process. Krishnan displays marked (i.e. annotated) images where the user may correct annotations for additional training of the system.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's 
US PGPUB 2005/0251013 A1 to Krishnan et al. discloses a system and method for analyzing medical images.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Date: 7 June, 2021